IN THE SUPREME COURT OF TEXAS

                                 No. 05-0382

                         IN RE  H. BEN TAUB, ET AL.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency stay,  filed  May  17,  2005,  is
granted.  All trial court proceedings in Cause No. 727,188, styled  City  of
Houston and Harris County, Texas v. Henry J.N. Taub, et al., in  the  County
Civil Court at Law No 4 of Harris County, Texas, are stayed pending  further
order of this Court.

            Done at the City of Austin, this June 24, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk